Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the amendment filed 10/14/2020. Applicant amended claims 83 – 84, 86, 88 – 91, 97, 100 – 103, 105 – 107, and 109, cancelled claim 108; claims 83 – 107 and 109 are pending in this application.

	Response to Arguments
Applicant’s arguments with respect to claims 83 – 84, 87 – 94, 96 – 98, 100 -101 and 103 – 106 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Amendment to claim 83, by defining the tapers of the first and second rams have to interact with each other, changes the scope of the claim previously presented. The change in scope of the independent claim necessitates the withdrawal of allowability indication of claim 85. 
Applicant filed a terminal disclaimer in response to a double patenting rejection. The double patenting rejection over US Patent No. 10,443,336 is hereby withdrawn.
Applicant’s amendment to claims 83 and 107 overcomes the 35 USC 112 (b) rejection of the previous office action. The 35 USC 112 (b) rejection of claims 83 and 107 are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Information Disclosure Statement
The information disclosure statement filed 10/14/2020 is acknowledged by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 106 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 106 recites the limitation "the engagement element.  There is insufficient antecedent basis for this limitation in the claim. Examiner for this office action is interpreting claim 106 to depend on claim 101 where the engagement elements are introduced.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 83 – 85, 87, 89, 92, 96 - 97, 103 – 105, 107 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent to Melancon (9,249,643).
Regarding claim 83, Melancon discloses a well bore control apparatus (Fig. 2) comprising a housing (230, Fig. 2)  having a guide element – examiner is interpreting the spacer shown in figure 3B engaging the piston rod 236b to be the guide element - defining a path, the housing defining a through bore (231, Fig. 2) for receiving a tubular (118, Fig. 2), a first tapered gate (234, Fig. 2) and a second tapered gate (232, Fig. 2) located within the housing (230, Fig. 2), the first and second tapered gates (234, 232 Fig. 2) being adapted to engage with the guide element (233, Fig. 2), wherein in use the first and second tapered gates (234, 232, Fig. 2) are moveable by an actuation force along the path defined 
Regarding claim 84, the first and second tapered gates (234, 232, Fig. 2) disclosed by Melancon are tapered (545, 543 Fig. 6A) along a direction of travel.
Regarding claim 85, Melancon discloses as the first tapered gate (234, Fig. 2) and the second tapered gate (232, Fig. 2) move, the tapers pass over each other to create a displacement component of motion perpendicular to the direction of actuation (Col. 6, Lines 22 – 24).  
Regarding claim 87, Melancon discloses the first seal – between element 234 and element 241 - minimizes or prevents flow of fluids, such as well bore fluids, through the through bore (231, Fig. 2).
Regarding claim 89, Melancon discloses in the closed position the first tapered gate (234, Fig. 2) abuts the respective first seal seat (241, Fig. 5B) to form the first seal.
	Regarding claim 92, Melancon discloses the guide element – as interpreted above - is arranged in the housing (230, Fig. 2) in a substantially transverse direction to the through bore (231, Fig. 2).
	Regarding claim 96, Melancon discloses another spacer for guiding piston rod 236b shown in figure 3b (between the housing 230 and cylinder assembly) meeting the limitation for the second guide element.  Examiner is interpreting the limitation oppose each other to mean they are assembled on the opposite side of the BOP.
	  Regarding claim 97, Melancon discloses the first tapered gate (234, Fig. 2) is adapted to engage with the guide element – spacer shown in figure 3B engaging the piston rod 236b.
	Regarding claim 103, Melancon discloses the first tapered gate includes a first metal tapered gate (Col. 6, Lines 22 – 24).  
	Regarding claim 104, Melancon discloses the first seal seat include a first metal seal seat (Col. 6, Lines 22 – 24).

Regarding claim 107, Melancon discloses a method for sealing a well bore, the method comprising providing a well bore control apparatus including a housing (230, Fig. 2) having a guide element – examiner is interpreting the spacer shown in figure 3B engaging the piston rod 236b to be the guide element - defining a path, the housing (230, Fig. 2) defining a through bore (231, Fig. 2) for receiving a tubular (118, Fig. 2), a first tapered gate (234, Fig. 2) and a second tapered gate (232, Fig. 2) located within the housing (230, Fig. 2), the first and second tapered (234, 232, Fig. 2) gates being adapted to engage with the guide element, and a first seal seat (241, Fig. 2). Melancon discloses actuating or moving the first (234, Fig. 2) tapered gate in a direction transverse to the through bore  (231, Fig. 2) from an open position of the through bore (231, Fig. 2) to a closed position of the through bore (231, Fig. 2), a taper (545, Fig. 6A) of the first tapered gate (234, Fig. 2) engages a taper (543, Fig. 6A) of the second tapered gate (232, Fig. 2) when the first and second tapered gates (234, 232, Fig. 2) are closing or are in the closed position engaging the first tapered gate (234, Fig. 2) with the first seal seat (241, Fig. 2) and forming a first seal between the first tapered gate (234, Fig. 2) and the first seal seat (241, Fig. 2) to seal or close the through bore (231, Fig. 2).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 86 is rejected under 35 U.S.C. 103 as being unpatentable over US patent to Melancon (9,249,643) in view of US Patent to Edwards (8,353,338).
Regarding claim 86, Melancon does not disclose a second seal seat for forming a second seal with the second tapered gate.
. 
Claim 109 is rejected under 35 U.S.C. 103 as being unpatentable over US patent to Melancon (9,249,643).
Regarding claim 109, Melancon discloses bolted covers for the rams (Fig. 2). Melancon does not explicitly disclose the method of servicing the BOP. However, a person having ordinary skill in the art would readily recognize the method of servicing the BOP by means of removing the covers and accessing the rams to replace a cutting blade (the cutting portion of the ram assembly).

Allowable Subject Matter
Claims 88, 90 – 91, 93 – 95, and 98 - 102 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 106 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Examiner is interpreting the term “gate” to comprise the assembly including the cylinder, piston and cutting blade.
Regarding claim 88, a person having ordinary skill in the art would not be motivated to modify the BOP disclosed by Melancon with a “guide element” that actuates (modifies the motion) a ram. 

Regarding claims 98, 101, and 106, a person having ordinary skill in the art would not be motivated to modify the BOP disclosed by Melancon with an engagement element.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA/CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753